Citation Nr: 0927782	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tongue cancer with 
cervical node metastasis (claimed as tongue and throat 
cancer), to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1953 to March 1955 
and from May 1955 to July 1973.  He served in Vietnam from 
October 31, 1969 to October 15, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  

In May 2006, the Veteran testified before a RO Decision 
Review Officer in Milwaukee, Wisconsin.  A transcript of that 
hearing is of record.

This matter was previously before the Board in June 2008 at 
which time the appeal was denied.  The Veteran appealed the 
Board's June 2008 decision which denied the Veteran's claim 
to entitlement to service connection for tongue and throat 
cancer, to include as due to Agent Orange, to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2009, the Veteran's attorney and a representative of 
the VA Office of General Counsel, on behalf of the Secretary, 
filed a Joint Motion for Remand (Joint Motion).  In an April 
2009 Order, the Court granted the Joint Motion, vacated the 
Board's June 2008 decision, and remanded the matter to the 
Board for action consistent with the Joint Motion.  

A motion to advance this case on the Board's docket was 
received by the Board on May 13, 2008.  This motion was 
granted by the Board on June 3, 2008 due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2008). 


FINDINGS OF FACT

1.  The Veteran served in Vietnam from October 1969 to 
October 1970.

2.  The competent evidence of record is in equipoise as to 
whether the Veteran's cancer of the tongue, with metastasis 
to the throat, is causally related to exposure to herbicides 
in Vietnam.


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue, with cervical node 
metastasis, was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in August 2004, September 2004, July 
2005, and March 2006, VA notified the Veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  In 
addition, in the correspondence dated in March 2006, VA 
notified the Veteran that a disability rating and effective 
date would be assigned in the event of award of the 
benefit(s) sought.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  As service connection is being granted in 
the decision below, the RO will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
treatment records and correspondence, and VA medical and 
advisory opinions.  Additionally, the claims file contains 
the statements of the Veteran.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

VA opinions with respect to the issue on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4) (2008).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions of record are adequate 
to the extent discussed below.  Nevertheless, inasmuch as the 
decision herein grants in full the benefit sought on appeal, 
further discussion as to the adequacy of the VA opinions 
would serve no useful purpose.  Accordingly, the Board finds 
that VA's duty to assist with respect to providing adequate 
VA opinions with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  Private 
medical records, dated in March 2004, reflect that the 
Veteran was diagnosed with squamous cell carcinoma of the 
left base of the tongue with cervical node metastasis.  
Therefore, the Board acknowledges that the Veteran has a 
current disability.

The Board will first consider the presumption of herbicide 
exposure.  The Veteran's DD 214 reflects that he served in 
Vietnam from October 1969 to October 1970.  As such, it is 
presumed that he was exposed to an herbicide agent.  See 
38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence 
does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  Service connection is only warranted on this 
presumptive basis for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  72 Fed. Reg. 
112 (2007).  The Secretary has not determined that a 
presumption of service connection is warranted for oral, 
nasal, and pharyngeal cancers.  As the Veteran's diagnosed 
disability is not among the diseases recognized under 
38 C.F.R. § 3.309(e), as diseases associated with exposure to 
certain herbicide agents, and as the Secretary has 
specifically found against such a presumption, presumptive 
service connection on the basis of herbicide exposure is not 
warranted.

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With respect to in-service incurrence, the Veteran's STRs are 
negative for complaints of, or treatment for, squamous cell 
carcinoma.  An STR, dated in March 1958, reflects that the 
Veteran complained of a congested nose, and cough.  Upon 
clinical evaluation, his throat was noted to be negative.  
The impression was a common cold.  An STR dated in July 1955 
reflects that the Veteran complained of a sore throat for 
approximately 10 days and bloody noses.  An STR dated in 
February 1970, reflects that the Veteran complained of 
tightness in his chest associated by frequent sensations of 
clearing his throat.  The impression was post nasal drip 
secondary to mild nasopharyngitis.  

There is no competent medical opinion of record which 
causally relates the above such in-service incidents to the 
Veteran's tongue cancer, with metastasis to the throat. 

As there is no evidence of squamous cell carcinoma during 
service, or for many years after service, the Board must 
consider whether there is medical evidence of a nexus between 
the Veteran's disability and exposure to an herbicide. 

The evidence of record includes a letter, dated in August 
2005, from Dr. P.H., a radiation oncologist.  Dr. P.H.'s 
letter reflects that he had been the Veteran's treating 
physician for 18 months.  In part, the letter reflects the 
following:

I have dedicated my career to the care of 
head and neck cancer patients over the 
last 15 years.  In the case of [the 
Veteran], I believe there is a high 
likelihood that his tongue cancer is 
causally associated with his prior 
exposure to Agent Orange.  This is 
particularly true for patients such as 
[the Veteran] who carry only a trace 
history of tobacco exposure, dating back 
greater than 30 years from his cancer 
diagnosis.

Dr. P.H. cites several medical references from peer-reviewed 
literature as the basis for his rationale.  According to Dr. 
P.H., these articles confirm a powerful association between 
cancer risk and exposure to herbicides as well as an 
increased mortality due to cancer in patients exposed to 
herbicides.  Dr. P.H. notes that "one of the articles 
demonstrates a particularly elevated mortality ratio for 
herbicide exposed patients developing cancers of the buccal 
cavity and the pharynx (the base of tongue is a primary 
structure within the pharynx and the site of [the Veteran]'s 
cancer.)"  The Board finds Dr. P.H. to be competent to 
provide an opinion as to the etiology of the Veteran's 
cancer.  It is notable that he is an oncologist specializing 
in cancers of the head and neck, the Director of Head and 
Neck Oncology Programs at a university, and, as the Veteran's 
treating physician for 18 months, he is familiar with the 
Veteran's specific cancer.  Moreover, he appears to be 
familiar with the Veteran's history, as he notes that the 
Veteran ceased smoking more than 30 years prior to his cancer 
diagnosis. 

The evidence of record also includes a memorandum, dated in 
March 2007, from the VA Chief Public Health and Environmental 
Hazards Officer for the Under Secretary of Health.  The 
memorandum reflects the opinion of the Under Secretary of 
Health that it is possible that the Veteran's squamous cell 
carcinoma of the tongue was due to exposure to herbicides 
used in Vietnam, but the Under Secretary cannot state that it 
is likely or at least as likely as not that the disease 
resulted from such exposure.

A VA advisory opinion letter, dated in May 2007, reflects the 
above mentioned Under Secretary's opinion, and notes that the 
Institute of Medicine (IOM), National Academy of Sciences 
(NAS) report on herbicides concluded that there was 
inadequate or insufficient information to determine whether 
an association exists between exposure to herbicides and 
oral, nasal, or nasal-pharyngeal cancers.  This assessment 
was based on information obtained from extensive review of 
scientific and medical literature.  The letter notes that the 
three papers cited by Dr. P.H. are included in the list of 
references in the epidemiology chapter of the IOM report.

In sum, the IOM report reflects that there is insufficient or 
inadequate evidence of an association between herbicide 
exposure and oral, nasal, and pharyngeal cancer; the Under 
Secretary for Health has opined that it is possible that the 
Veteran's squamous cell carcinoma of the tongue was due to 
herbicide exposure; and Dr. P.H. has opined that there is a 
high likelihood that the Veteran's tongue cancer is causally 
associated with his prior exposure to Agent Orange.

The Board notes that in both the opinion by the Under 
Secretary for Health and the opinion by Dr. P.H., it is 
acknowledged that it is possible that the Veteran's 
disability is related to herbicide exposure.  The Board also 
notes that in addition to citing to peer-reviewed literature, 
Dr. P.H.'s rationale included consideration of the physical 
location of the Veteran's cancer and the fact that the 
Veteran was not a smoker for more than 30 years prior to his 
diagnosis.  The Board further notes that the May 2007 letter 
from the Veteran's Benefits Administration states that the 
Under Secretary for Health's opinion is that it is "not 
likely or at least as likely as not" that the Veteran's 
squamous cell carcinoma of the tongue resulted from Agent 
Orange exposure in service.  The Board reads the Under 
Secretary for Health's opinion differently and finds that it 
is not a negative nexus opinion, but rather an equivocal 
nexus opinion.  

In conclusion, the Board finds that the evidence is in 
equipoise as to whether the Veteran's squamous cell carcinoma 
of the left base of the tongue was due to exposure to 
herbicides.  After consideration of all of the evidence, the 
Board finds that, with resolution of doubt in the Veteran's 
favor, the evidence of record supports an award of service-
connection for the Veteran's cancer.


ORDER

Entitlement to service connection for tongue cancer, with 
cervical node metastasis (throat cancer), to include as due 
to Agent Orange exposure, is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


